Citation Nr: 1111063	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  08-38 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been obtained to reopen a claim of entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder.

4.  Entitlement to service connection for prostatitis.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating determination of the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.

The Veteran testified before the undersigned in October 2010.  A transcript of the hearing is of record.

The issue of entitlement to service connection for prostatitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At his October 28, 2010, Travel Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he desired to withdrawal his appeal for the issue of whether new and material evidence has been obtained to reopen a claim of entitlement to service connection for a right knee disorder.

2.  At his October 28, 2010, Travel Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he desired to withdrawal his appeal for the issue of entitlement to service connection for a low back disorder.


3.  At his October 28, 2010, Travel Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he desired to withdrawal his appeal for the issue of entitlement to service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran with respect to the issue of whether new and material evidence has been obtained to reopen a claim of entitlement to service connection for a right knee disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of a Substantive Appeal by the Veteran with respect to the issue of entitlement to service connection for a low back disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

3.  The criteria for withdrawal of a Substantive Appeal by the Veteran with respect to the issue of entitlement to service connection an acquired psychiatric disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2010).  


Here, at his October 28, 2010, Travel Board hearing, the Veteran's attorney indicated that the Veteran desired to withdraw the issues of whether new and material evidence has been obtained to reopen a claim of entitlement to service connection for a right knee disorder, entitlement to service connection for a low back disorder, and entitlement to service connection for an acquired psychiatric disorder.  The Board finds that the attorney's statement indicating the Veteran's intention to withdraw the appeal on those issues, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran has withdrawn his appeal regarding this issue, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The issue of whether new and material evidence has been obtained to reopen a claim of entitlement to service connection for a right knee disorder is dismissed.

Service connection for a low back disorder is dismissed.

Service connection for an acquired psychiatric disorder is dismissed.


REMAND

The Veteran also seeks entitlement to service connection for prostatitis.  Specifically, he asserts that he was treated for prostatitis in service and has experienced a continuity of prostate symptomatology since then.  

A review of the Veteran's service treatment records confirms that he was consistently diagnosed as having prostatitis on multiple occasions from July 1973 to May 1974.  However, his September 1974 Report of Medical Examination at separation from service indicated that his genitourinary system was within normal limits.  

The Veteran was afforded a VA digestive conditions examination in July 2008, at which time the examiner noted that he had been given a diagnosis of prostatitis and was treated with tetracycline for 30 days in August 1973.  However, noting that the Veteran indicated that he had been treated with antibiotics since 1973 for prostatitis, the examiner indicated that physical examination did not demonstrate prostatitis and that no objective evidence of record showed continued prostatitis.  As such, the examiner opined that he could not determine the etiology of prostatitis "without resorting to mere speculation."  

However, since the July 2008 VA examination, the Veteran has submitted private medical treatment records diagnosing prostatitis and related disorders.  A February 2007 treatment note diagnosed him with acute prostatitis, while a June 2008 treatment note diagnosed him with nocturia.  A September 2009 treatment note diagnosed him with a urinary tract infection, while a March 2010 treatment note diagnosed him with benign prostatic hyperplasia (BPH).  

In short, the Board finds the July 2008 VA examination, where the examiner indicated that he could not offer an opinion without resorting to mere speculation, to be inadequate, and that another VA examination is warranted.  Recognition is given to the fact that the July 2008 examination was conducted prior to the Veteran's submission of recent private treatment records showing a diagnosis of prostatitis and related problems.  However, the United States Court of Appeals for Veterans Claims (Court) has held that, once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 38 C.F.R. § 4.2 (2010).  In addition, the Court has stated that before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

Moreover, the Veteran's lay testimony can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is clearly competent to state that he has experienced symptoms of burning and irritation on urination.  However, it remains unclear as to whether those symptoms represent a chronic disorder of the prostate that reaches back to his period of active service.  

In this regard, the Board notes that the record was held open for 15-days to permit the Veteran opportunity to submit a medical opinion in support of his appeal.  His attorney indicated that the purpose of the opinion was to determine whether there was a relationship between the prostate symptoms that the Veteran experienced in service and those related to his present chronic prostate disability.  Unfortunately, no additional evidence was submitted. 

Finally, in correspondence dated in October 2010, the Veteran's representative indicated that he is also representing the Veteran in a Social Security Administration (SSA) disability claim.  To date, there have been no SSA records associated with the Veteran's claims file.  VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  Indeed, the Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant. Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  Given the strong likelihood that the medical records related to the SSA's disability claim are relevant to the Veteran's service-connection claim, they must be obtained and associated with his claims file. 



Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the SSA for the purpose of obtaining any records from that agency that pertain to the Veteran's claim for disability benefits.  Any records so obtained should be associated with the Veteran's VA claims file.  If the Veteran's complete SSA records cannot be located, he should be so notified and a formal finding of unavailability should be made by the RO.

2.  After the above has been accomplished, the Veteran should undergo an appropriate VA examination to determine the probable etiology of any current prostate symptomatology.  The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  Any indicated tests should be accomplished.  A rationale for any opinion expressed should be provided.

The examiner should specifically comment as to whether it is as likely as not (i.e., to at least a 50-50 degree of probability) that any current prostate disorder, whether presently active or not, had its onset in service or is otherwise etiologically related to his active service, to include the multiple in-service diagnoses of prostatitis.  Rationale for any opinion should be provided along with citation to medical literature.  Further, if the examiner cannot provide an opinion without resorting to mere speculation, he or she should state such and provide rationale for that conclusion.

3.  After undertaking any additional development which it deems necessary, the RO should then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the RO should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


